Citation Nr: 1523654	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded this matter for additional development in December 2011.  Subsequently, in an April 2014 decision, the Board denied entitlement to an increased rating for bilateral hearing loss and granted entitlement to a 50 percent rating prior to December 20, 2011, for the Veteran's PTSD, while denying entitlement to a rating greater than 50 percent for any time period on appeal.

In a letter dated in July 2014, the Veteran filed a motion for reconsideration of the April 2014 Board decision, but withdrew the motion in a letter dated later that same month.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Remand (JMR), in a March 2015 Order the Court vacated the Board's decision with respect to the above denials and remanded the matter to the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The March 2015 JMR found that the April 2014 Board determination was inadequate because it failed to comply with the plain language of 38 C.F.R. § 3.321(b)(1) in not considering the collective impact of the Veteran's multiple service-connected disabilities in determining whether referral for extraschedular consideration was warranted, pursuant to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In addition, in his letter dated in July 2014 requesting reconsideration of the April 2014 Board decision the Veteran disputed certain statements made in the April 2014 Board decision regarding his outpatient treatment and reported that he received outpatient treatment every three months since 2010 for his PTSD.  VA treatment records have been included in the electronic claims files, but only through September 2011.  In light of the evidence of missing VA treatment records from the claims file, the Board concludes that a remand is required.

In addition, the last VA examinations of record are from December 2011.  Although a new examination is not required due simply to the passage of time, in light of all the evidence of record, the Board concludes that additional VA examinations for the Veteran's bilateral hearing loss and PTSD are warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from all applicable facilities from September 2011 to the present.

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral hearing loss disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

4.  Thereafter, readjudicate the Veteran's claims.  In so doing, the RO/AMC is requested specifically to consider whether referral for extraschedular consideration is necessary in light of the collective impact of the Veteran's multiple service-connected disabilities, pursuant to the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




